         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AICHA HAMADOU,                               :               CIVIL ACTION
                                             :
       Plaintiff,                            :
                                             :
         v.                                  :
                                             :               NO. 20-2755
                      1
KILOLO KIJAKAZI,                             :
Acting Commissioner of Social Security,      :
                                             :
       Defendant.                            :

                                 MEMORANDUM OPINION

       Aicha Hamadou (“Hamadou” or “Plaintiff”) seeks review, pursuant to 42 U.S.C.

§ 405(g), of the Commissioner of Social Security’s (“Commissioner”) decision ceasing her

Supplemental Security Income (“SSI”) disability benefits pursuant to Title XVI of the Social

Security Act. 2 For the reasons discussed below, Hamadou’s Request for Review will be denied.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Hamadou was born on August 10, 2000. R. at 22. 3 On March 4, 2020, the Social

Security Administration approved Hamadou’s claim for SSI as of October 1, 2009. Id. at 15.



1
    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Ms. Kijakazi should be
substituted for the former Commissioner of Social Security, Andrew Saul, as the
Defendant in this action. No further action need be taken to continue this suit pursuant to
section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).
2
    In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including
the entry of final judgment. See Doc. Nos. 3, 6.
3
   Citations to the administrative record will be indicated by “R.” followed by the page
number.
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 2 of 24




Hamadou was found to meet the listing for intellectual disorder. Id. at 20. On June 1, 2017, at

age 16, Hamadou was found to be no longer disabled as of June 1, 2017. Id. at 15. This

determination was upheld upon reconsideration after a disability hearing by a State Agency

Disability Hearing Officer. Id. A timely written request for a hearing before an Administrative

Law Judge (“ALJ”) was filed on Hamadou’s behalf. Id. On August 9, 2018, Hamadou turned

18 years old. Id. A hearing before an ALJ was held on November 20, 2018, during which

Hamadou was represented by counsel. Id. On April 4, 2019, the ALJ issued an opinion finding

that Hamadou’s disability ended as of June 1, 2017, and that Hamadou did not become disabled

as a child again after that date. Id. Moreover, the ALJ concluded that, as an adult, Hamadou

likewise was not disabled. Hamadou filed an appeal with the Appeals Council, which was

denied on April 6, 2020, thereby affirming the decision of the ALJ as the final decision of the

Commissioner. Id. at 1-6, 204-07. Hamadou then commenced this action in federal court.

II.    LEGAL STANDARD

       The role of the court in reviewing an administrative decision denying benefits in a Social

Security matter is to uphold any factual determination made by the ALJ that is supported by

“substantial evidence.” 42 U.S.C. § 405(g); Richard v. Perales, 402 U.S. 389, 401 (1971); Doak

v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753 F.2d 283, 285 (3d Cir.

1985). A reviewing court may not undertake a de novo review of the Commissioner’s decision

in order to reweigh the evidence. Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir.

1986). The court’s scope of review is “limited to determining whether the Commissioner

applied the correct legal standards and whether the record, as a whole, contains substantial

evidence to support the Commissioner’s finding of fact.” Schwartz v. Halter, 134 F. Supp. 2d

640, 647 (E.D. Pa. 2001).



                                             2
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 3 of 24




       Substantial evidence is a deferential standard of review. See Jones v. Barnhart, 364 F.3d

501, 503 (3d Cir. 2004). Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (quoting Pierce v.

Underwood, 487 U.S. 552, 564-65 (1988)); Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987).

It is “more than a mere scintilla but may be somewhat less than a preponderance of the

evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). The court’s review is

plenary as to the ALJ’s application of legal standards. Krysztoforski v. Chater, 55 F.3d 857, 858

(3d Cir. 1995).

       The Social Security Act requires that the Commissioner conduct a periodic review of a

child’s continued eligibility for SSI. 20 C.F.R. § 416.994a. There is no presumption of

continuing disability. See Dowling o/b/o D.Y. v. Berryhill, No. 17-2079, 2018 WL 5342786,

at *11 (D.N.J. Oct. 29, 2018). The periodic review is governed by the three-step medical

improvement review standard. 20 C.F.R. § 416.994(a). At step one of the analysis, the ALJ

will consider whether medical improvement has occurred since the time of the most recent

favorable decision, known as the comparison point decision (“CPD”). Id. § 416.994a(b)(1).

“Medical improvement is any decrease in the medical severity of [the claimant’s]

impairment(s).” Id. § 416.994a(c). If there has been no medical improvement, the child’s

disability continues; if medical improvement has occurred, the ALJ proceeds to step two. Id.

§ 416.994a(b)(2). At step two of the analysis, the ALJ must determine whether the child’s

impairments as established at the time of the CPD now meet or functionally equal the same

listing that they met or functionally equaled at the time of the CPD. Id. If the child’s CPD

impairments do not still meet or functionally equal the severity of the listed impairments, the



                                            3
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 4 of 24




ALJ must proceed to step three. Id. At step three of the analysis, the ALJ must determine

whether the child is presently disabled, considering all current impairments. Id.

§ 416.994a(b)(3).

       Social Security regulations set forth a three-step sequential evaluation process that the

Commissioner must follow to determine childhood disability. Id. § 416.924. When applying the

sequential evaluation process, “the burden of proof rests on the claimant at each [of the three]

step[s].” Bricker v. Astrue, No. 10-cv-458, 2010 WL 4984214, at *2 (W.D. Pa. Dec. 2, 2010)

(quoting R.J. v. Astrue, No. 08-1416, 2009 WL 2413924, at *4 (S.D. Ind. July 24, 2009)). To

establish disability, the claimant must demonstrate: (1) that he or she has not engaged in any

substantial gainful activity; (2) that he or she suffers from a “severe” impairment or combination

of impairments that cause “more than minimal functional limitations;” and (3) that his or her

impairment or combination of impairments meets, medically equals or functionally equals the

severity of an impairment in the listings. 20 C.F.R. § 416.924.

       Where an impairment meets or medically equals a listed impairment, the child will be

found disabled. Id. §§ 416.924(d)(1), 416.925. However, if a child’s impairment or combination

of impairments does not meet or medically equal a listed impairment, the ALJ must assess all

functional limitations caused by the child’s impairment to determine whether the impairment

functionally equals a listed impairment. Id. In making such a determination, the ALJ is required

to consider six specific functional domains: (1) acquiring and using information; (2) attending

and completing tasks; (3) interacting and relating with others; (4) moving about and

manipulating objects; (5) caring for himself or herself; and (6) health and physical well-being.

Id. § 416.926a(b)(1)(i)-(vi). An impairment or combination of impairments “functionally

equals” a listed impairment if it results in an “extreme” limitation in one domain or “marked”



                                             4
          Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 5 of 24




limitations in two domains of functioning. Id. § 416.926a(e)(2).

        A marked limitation exists when an impairment interferes seriously with the ability to

independently initiate, sustain, or complete activities. Id. § 416.926a(e)(2)(i). “Marked limitation

. . . means a limitation that is more than moderate but less than extreme.” Id. (internal quotation

marks omitted). An extreme limitation exists when an impairment “interferes very seriously with

[the] ability to independently initiate, sustain, or complete activities.” Id. § 416.926a(e)(3)(i).

“Extreme limitation also means a limitation that is more than marked.” Id.

        To prove a disability claim as an adult, a claimant must demonstrate some medically

determinable basis for a physical or mental impairment that prevents him or her from engaging

in any substantial gainful activity for a 12-month period. 42 U.S.C. § 1382c(a)(3)(A); accord id.

§ 423(d)(1). As explained in the applicable agency regulation, each case is evaluated by the

Commissioner according to a five-step sequential analysis:

        (i) At the first step, we consider your work activity, if any. If you are
        doing substantial gainful activity, we will find that you are not disabled.
        (ii) At the second step, we consider the medical severity of your
        impairment(s). If you do not have a severe medically determinable
        physical or mental impairment that meets the duration requirements in §
        416.909, or a combination of impairments that is severe and meets the
        duration requirement, we will find that you are not disabled. (iii) At the
        third step, we also consider the medical severity of your impairment(s). If
        you have an impairment(s) that meets or equals one of our listings in
        appendix 1 of this subpart and meets the duration requirement, we will
        find that you are disabled. (iv) At the fourth step, we consider our
        assessment of your residual functional capacity and your past relevant
        work. If you can still do your past relevant work, we will find that you are
        not disabled. (v) At the fifth and last step, we consider our assessment of
        your residual functional capacity and your age, education and work
        experience to see if you can make an adjustment to other work. If you can
        make an adjustment to other work, we will find that you are not disabled.
        If you cannot make an adjustment to other work, we will find that you are
        disabled.

20 C.F.R. § 416.920 (references to other regulations omitted).



                                               5
          Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 6 of 24




III.    THE ALJ’S DECISION

        Pursuant to the three-step evaluation process, the ALJ found that Hamadou had not been

under a “disability,” as defined by the Social Security Act, since June 1, 2017. R. at 15.

Specifically, the ALJ determined that the most recent favorable decision finding that Hamadou was

disabled was the determination dated March 4, 2010, and that this decision was the CPD. Id. at 20.

At the time of the CPD, Hamadou suffered from the following medically determinable impairments:

intellectual disorder and attention deficit hyperactivity disorder (“ADHD”). Id. These impairments

were found to meet section 112.05, Intellectual Disorder, of 20 C.F.R. part 404, subpart P, appendix

1. R. at 20. The ALJ determined that medical improvement occurred as of June 1, 2017. Id. From

June 1, 2017 through August 8, 2018, when Hamadou turned 18 years of age, the ALJ found that

the impairments that she had at the time of the CPD did not meet or medically equal, or functionally

equal, section 112.05 of the listings. Id. at 21-28. In particular, the ALJ determined that Hamadou

had less than marked limitations in acquiring and using information, id. at 23-24, attending and

completing tasks, id. at 24-25, interacting and relating with others, id. at 25-26, and caring for

herself, id. at 27; and no limitations in moving about and manipulating objects, id. at 26, or health

and physical well-being, id. at 27-28. Because the ALJ determined that Hamadou was not markedly

limited in at least two of the six relevant domains or extremely limited in at least one domain, the

ALJ concluded that, from June 1, 2017 through August 8, 2018, Hamadou’s impairments present at

the CPD did not functionally equal the listings. Id. at 28.

        The ALJ next determined that, from June 1, 2017 through August 8, 2018, Hamadou had the

following severe impairments: disruptive mood dysregulation disorder, intellectual disorder,

affective disorder, and ADHD. Id. The ALJ found that, from June 1, 2017 through August 8, 2018,

no impairment, or combination of impairments, met or medically equaled a listed impairment. Id.



                                               6
          Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 7 of 24




Furthermore, the ALJ did not find that any of Hamadou’s impairments or combination of

impairments functionally equaled the severity of a listed disorder. Id. at 30. Once again, the ALJ

considered the six domains of functioning and determined that Hamadou had a less than marked

limitation in acquiring and using information, id. at 33, attending and completing tasks, id.,

interacting and relating with others, id. at 33-34, and caring for herself, id. at 34; and had no

limitations in moving about and manipulating objects, id., or health and physical well-being, id.

Because the ALJ found that Hamadou was not markedly limited in at least two of the six relevant

domains or extremely limited in at least one domain, the ALJ concluded that Hamadou did not

have any impairment or combination of impairments that functionally equaled the listings from

June 1, 2017 through August 8, 2018. Id. at 24-25.

        The ALJ next proceeded with conducting the five-step analysis to determine whether

Hamadou was disabled since August 8, 2018, the day she turned 18 years old. Id. at 35-41. The

ALJ found that, since August 9, 2018, Hamadou had not engaged in substantial gainful activity. Id.

at 35. Beginning August 9, 2018, Hamadou had the following severe impairments: severe

disruptive mood dysregulation disorder and severe intellectual disorder. Id. The ALJ determined

that none of Hamadou’s impairments, nor the combination of these impairments, met or medically

equaled a listed impairment. Id. at 35-37. The ALJ found that Hamadou had the residual functional

capacity (“RFC”) to perform:

        [A] full range of work at all exertional levels. She would be limited to unskilled
        work with routine[] and repetitive tasks as defined in the Dictionary of Occupational
        Titles (DOT) as specific vocational preparation (SVP) levels 1 and 2. Any changes
        in the workplace would need to be infrequent. The individual would be limited to
        having occasional interaction with the general public, co-workers and supervisors.
        She would require jobs where the complexity of tasks is learned and performed by
        repetition with few variables, where little judgment is required.

Id. at 37. Relying on the testimony of the vocational expert who appeared at the hearing, the ALJ

determined that Hamadou was capable of performing the following occupations: industrial cleaner,
                                                7
             Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 8 of 24




bus cleaner, package sealer, and photocopy machine operator. Id. at 40. The ALJ found, therefore,

that, as an adult, Hamadou was not disabled. Id. Accordingly, the ALJ determined that Hamadou’s

disability ended as of June 1, 2017, and she did not become disabled again prior to attaining age 18.

Id. at 34.

IV.     HAMADOU’S REQUEST FOR REVIEW

        In her Request for Review, Hamadou argues that she should have been found disabled

and contends that the ALJ erred by: (1) failing to analyze whether prior missing records needed

to be reconstructed; (2) finding that Hamadou’s condition improved without having the complete

CPD by which to measure improvement; (3) failing to address the in-school support received by

Hamadou; and (4) improperly preventing Hamadou from providing certain testimony.

V.      DISCUSSION

        A.       The ALJ Did Not Fail to Develop a Complete Record

        Hamadou contends that the ALJ violated Social Security regulations by failing to analyze

whether prior missing records needed to be reconstructed. Pl.’s Br. (Doc. No. 15) at 11-15. In

support of this contention, Hamadou argues that the CPD in the current file was incomplete,

requiring the ALJ to undertake an analysis to determine whether the file should be reconstructed

pursuant to 20 C.F.R. § 416.994. Pl.’s Br. at 12. This claim lacks merit.

        In support of her claim, Hamadou relies on the regulatory procedures for evaluating

continued disability. Id. at 11. Hamadou points to 20 C.F.R. § 416.993, which states that, in

continuing disability review cases:

        If you are entitled to benefits because you are disabled, we will have your case
        file with the supporting medical evidence previously used to establish or continue
        your entitlement. Generally, therefore, the medical evidence we will need for a
        continuing disability review will be that required to make a current determination
        or decision as to whether you are still disabled, as defined under the medical
        improvement review standard.


                                              8
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 9 of 24




Id. § 416.993(a); Pl.’s Br. at 11. A subsequent finding of medical improvement “must be based

on changes (improvement) in the symptoms, signs, or laboratory findings associated with [the

claimant’s] impairment(s).” 20 C.F.R. § 416.994(b)(1)(i). Because the medical improvement

determination requires an examination of the CPD, agency regulations further provide the

procedure an ALJ must follow in the event a benefit recipient’s CPD file cannot be located:

       If the prior file cannot be located, we will first determine whether [the claimant] is
       able to now engage in substantial gainful activity based on all [the claimant’s]
       current impairments. . . . If [the claimant is] able to engage in substantial gainful
       activity, we will determine whether an attempt should be made to reconstruct
       those portions of the missing file that were relevant to our most recent favorable
       medical decision (e.g., work history, medical evidence, and the results of
       consultative examinations). This determination will consider the potential
       availability of old records in light of their age, whether the source of the evidence
       is still in operation, and whether reconstruction efforts will yield a complete
       record of the basis for the most recent favorable medical decision. If relevant
       parts of the prior record are not reconstructed either because it is determined not
       to attempt reconstruction or because such efforts fail, medical improvement
       cannot be found.

Id. § 416.994(b)(2)(iv)(E).

       As Hamadou acknowledges, Pl.’s Br. at 12, the record includes a copy of the March 4,

2010 Initial Disability Determination and Transmittal (“Initial DDT”), which states that

Hamadou qualified as disabled beginning on October 1, 2009, due to “Mental Retardation” 4

pursuant to Listing 112.05D, which was authorized by Helen Parshall, Ph.D. R. at 112. At the

time the initial disability determination was made, Listing 112.05D was “[c]haracterized by

significantly sub average general intellectual functioning with deficits in adaptive functioning”

and could be met with “[a] valid verbal, performance, or full scale IQ of 60 through 70, and a


4
    In 2013, the Social Security Administration amended the listings to substitute “intellectual
disability” for “mental retardation,” see 78 Fed. Reg. 46499-01 (Aug. 1, 2013), a change
consistent with the updated edition of the Diagnostic and Statistical Manual of Mental Disorders
(DSM-V) (5th ed. 2013).



                                             9
           Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 10 of 24




physical or mental impairment imposing an additional significant limitation of function.” See 20

C.F.R. pt. 404, subpt. P, app. 1 § 112.05 (eff. Nov. 5, 2009 to Aug. 1, 2010). According to

Hamadou, the Initial DDT provided no explanation for the disability award or an explanation of

the secondary impairment necessary to support a finding that Hamadou met the requirements of

Listing 112.05D then in effect. Pl.’s Br. at 13-14.

       Contrary to Hamadou’s assertion, however, the record contains the evidence upon which

Hamadou’s initial favorable determination was made. In addition to the Initial DDT, the record

contains the Childhood Disability Evaluation Form, also completed by Dr. Parshall, which states

that Hamadou met Listing 112.05D and explains the medical evidence supporting that finding as

follows:

       9 y/o female with history of behavioral disturbances and academic deficiencies
       related to ADHD and mild mental retardation. The child repeated Kindergarten.
       She requires services of full-time TSS for supervision in her 3rd grade classroom.
       Pscyhoeducational evaluation with the WISC-IV on 3/27/09 resulted in VCI 59,
       PRI 69, PSI 73, WMI 59 and FSIQ 62. Repeat administration of the WISC-IV at
       the 2/22/10 CE with Dr. Sall resulted in equivocal findings with the exception of
       variability on working memory subtests (VCI 69, PRI 61, PSI 68, WMI 80 and
       FSIQ 61).[] The child’s mental impairments markedly limit ability to function
       independently. She receives medication and weekly therapy in addition to
       wraparound services. The impairment is severe and meets 112.05D listing
       criteria.

R. at 614. Consequently, the record does, in fact, explain the signs, symptoms, and clinical

observations supporting the determination that Hamadou met Listing 112.05D. 5 20 C.F.R.

§ 416.994(b)(1)(i). Moreover, in addition to the Initial DDT and the Childhood Disability

Evaluation Form, the record also contains the evidence upon which the prior determination was

made. See, e.g., R. at 123 (6/1/2017 Cessation letter describing the information used to


5
     Notably, Hamadou’s Brief in Support of Request for Review makes no mention of
this document.



                                            10
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 11 of 24




determine Hamadou’s disability), 243-305 (School Services Information dated 2/9/2009 to

1/6/2010), 583-91 (Office Treatment Records dated 11/21/2007 to 11/16/2009 from Hall-Mercer

Community Mental Health Center), 592-601 (Office Treatment Records dated 2/21/2004 to

12/11/2009 from South Philadelphia Pediatrics, P.C.), 602-13 (Consultative Disability

Examination performed by Suzanne G. Sall, Ph.D., dated 2/22/2010).

       Accordingly, the Childhood Disability Evaluation Form precisely provides the

explanation for how the agency decided Hamadou was eligible for disability in 2010 and

contains “the signs, symptoms, and laboratory findings or abnormalities of physical and mental

function” that Hamadou claims is missing from the record. 6 20 C.F.R. § 416.994(b)(1)(i).

Because the material relevant to Hamadou’s initial disability determination was contained in the

record, the ALJ was not required to undergo the procedure to determine whether it was necessary

to reconstruct any missing portions of the file. See id. § 416.994(b)(2)(iv)(E).

       B.      Substantial Evidence Supports the ALJ’s Finding of Medical Improvement

       Alternatively, Hamadou also maintains that, even if a comparison for medical

improvement could be made, there was “no evidence of meaningful improvement.” Pl.’s Br. at

16-17. Hamadou challenges the ALJ’s reliance on Hamadou’s most recent IQ score in the




6
     Hamadou’s argument that the record is missing the Disability Determination
Explanation from the initial adjudication is likewise misplaced. Pl.’s Br. at 13-16.
According to Hamadou, this document “would have provided the necessary explanation
for [] Hamadou’s original disability award.” Id. at 13 As discussed supra, however, the
Childhood Disability Evaluation Form completed on March 4, 2010 by Dr. Parshall
provided this very explanation for Hamadou’s initial finding of disability. R. at 614. Nor
does any of the authority Hamadou cites mandate that a “Disability Determination
Explanation” be included as part of the record. See Pl.’s Br. at 13 (citing Social Security
Program Operations Manual DI 266515.001 “DDE can serve as the rationale” (emphasis
added)).



                                            11
           Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 12 of 24




record, arguing that the particular score relied upon by the ALJ was insufficient to support a

finding of medical improvement. Id. at 17.

        The ALJ determined that the medical evidence supported a finding that, as of June 1,

2017, there had been a decrease in medical severity of the impairments present at the time of the

CPD. R. at 20. In making this finding, the ALJ concluded that Hamadou’s “most current IQ

scores [from March 2016] fell in the borderline range of intellectual functioning.” Id. at 21.

Specifically, the ALJ relied on a score from the Wechsler Abbreviated Scale of Intelligence-

Second Edition (WASI-II) test administered to Hamadou on March 9, 2016, contained within

Hamadou’s Individualized Education Program (“IEP”) dated March 23, 2018. Id. at 529.

According to the “Cognitive Functioning: WASI-II” summary, Hamadou’s “general cognitive

ability [was] within the Borderline range of intellectual functioning” and her “Full-Scale IQ =

75.” Id.

Hamadou alleges, however, that the ALJ’s reliance on the WASI-II IQ score was insufficient

because it is an “abbreviated test,” and her other concurrent testing indicated that she was

performing well below grade level in reading and math skills. Pl.’s Br. at 17; R. at 530.

       As an initial matter, the ALJ discussed Hamadou’s IQ score as just one of the multiple

pieces of evidence that supported a finding of medical improvement. R. at 21. For instance, in

making a finding of medical improvement, the ALJ explained:

       [T]he evidence documents medical improvement. [Hamadou’s] August 2015
       pediatric well visit noted ADHD and some concerns related to depression, but did
       not note any major behavioral concerns. Subsequent records indicate [Hamadou]
       no longer has behavioral outbursts in school and does not require in-school
       therapeutic supportive services to maintain appropriate behavior. Her reported
       hyperactivity and impulsivity in the school setting has not fully ended, but it has
       decreased. A 2018 Individualized Education Program (IEP) report noted that
       [Hamadou] was frequently absent and was easily distracted by her cell phone, but
       was not disrespectful or disruptive. She was described as “functioning at age
       appropriate levels in all social, emotional and behavioral areas” with “Further

                                             12
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 13 of 24




        assessment . . . not necessary” at that time. Her “discipline grade” was 98. It was
        noted that her class behavior was excellent, that she usually followed directions,
        and that she participated in the general education curriculum with program
        modifications and specially designed instruction for most courses along with
        resource support. She participated in a small group supplemental learning support
        program.

        While [Hamadou] indicated in her testimony she has problems relating to her
        parents, and she may be defiant towards them, the evidence after June 1, 2017,
        indicated that in school, in therapy, and in the work setting, she behaves
        appropriately. This decrease in symptoms relates to [Hamadou’s] ability to
        function and demonstrates medical improvement.

Id.

        Nor does Hamadou cite to any authority prohibiting the ALJ from taking into account the

WASI-II IQ score in assessing the medical record to determine whether there has been medical

improvement. Cf. Coleman v. Comm’r of Soc. Sec., No. 15-64848 (RBK), 2016 WL 4212102,

at *4 (D.N.J. Aug. 9, 2016) (evaluating WASI IQ score in determining that claimant does not

meet the requirements of Listing 12.05). Although the ALJ did not expressly acknowledge that

the most recent test was an abbreviated IQ test, Hamadou does not point to any evidence that

would suggest the results of this examination were in some way invalid. Indeed, these test

records were analyzed by school evaluation teams, who did not question the validity of the

results. R. at 529. Moreover, at the administrative hearing and in the hearing brief, Hamadou’s

counsel relied on the WAIS-II IQ score as evidence that Hamadou satisfied a listed impairment.

Id. at 54, 569.

        Hamadou argues, however, that “[h]ad the ALJ ordered a consultative exam for a WAIS-

IV [traditional full-scale IQ test]. . . Hamadou may have scored below the borderline range. . . .”

Pl.’s Br. at 17. The Agency, however, did in fact request a consultative examination of

Hamadou to be performed, but Hamadou’s parents failed to schedule the examination as

requested. R. at 123 (“Although she has been asked to take a special medical examination at our


                                            13
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 14 of 24




expense, she has not done so. . . . You failed to schedule and take [Hamadou] to an examination

necessary to determine if she was still disabled. Therefore, we were unable to determine if she

continues to be disabled.”); see also id. at 116-17, 136-37. Accordingly, Hamadou’s disability

was initially found to have ceased due to failure to cooperate with the continuing disability

review. Id. at 116-17, 123, 136-37; 20 C.F.R. § 416.918. Hamadou’s speculation that she may

have scored lower on a traditional IQ test at a consultative examination that she failed to attend,

see Pl.’s Br. at 17, does not undermine the ALJ’s reliance on the most recent IQ test results

contained in the medical record in making a finding of medical improvement.

       C.      The ALJ’s Consideration of Hamadou’s School Support in Finding that
               Hamadou Had Less Than Marked Limitations in Acquiring and Using
               Information and Attending and Completing Tasks is Supported by
               Substantial Evidence                                             _

       Hamadou next argues that the ALJ failed to consider Hamadou’s capacity to function

outside of a highly structured school setting, specifically as it pertained to her findings that

Hamadou had less than a marked limitation in acquiring and using information and attending and

completing tasks. Pl.’s Br. at 17-19. This claim is without substance.

       When evaluating how a child’s impairments affect his or her ability to function, the ALJ

is required to consider how well the child can initiate, sustain, and complete his or her activities,

including the amount of help or adaptations he or she needs, and the effects of structured or

supportive settings. 20 C.F.R. § 416.924a(b)(5). Section 416.924a(b)(5)(iv)(C) of the Social

Security regulations provides that:

       A structured or supporting setting may minimize signs and symptoms of your
       impairment(s) and help to improve your functioning while you are in it, but your
       signs, symptoms, and functional limitations may worsen outside this type of
       setting. Therefore, we will consider your need for a structured setting and the
       degree of limitation in functioning you have or would have outside the structured
       setting. Even if you are able to function adequately in the structured or supportive
       setting, we must consider how you function in other settings and whether you
       would continue to function at an adequate level without the structured or
                                              14
           Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 15 of 24




          supportive setting.

Id. § 416.924a(b)(5)(iv)(C).

          Here, the ALJ properly assessed Hamadou’s functional capacity both inside and outside

structured settings and considered the medical, non-medical, and educational evidence

addressing Hamadou’s behavior at school. In her decision, the ALJ found that, from June 1,

2017 through August 8, 2018, the impairments that Hamadou had at the time of the CPD did not

functionally equal the Listings of Impairments. R. at 23. The ALJ determined that Hamadou

had a less than marked limitation in acquiring and using information and attending and

completing tasks. Id. at 23-25. The ALJ also found that, during this same time period, Hamadou

did not have any impairments or combination of impairments that functionally equaled the

listings, and likewise had less than a marked limitation in acquiring and using information and

attending and completing tasks. Id. at 30-33.

          In making these findings, the ALJ acknowledged that Hamadou received an IEP, in

which Hamadou was provided “instructional supplementary aids and services.” Id. at 24 (citing

id. at 551). The ALJ further noted that she participated in her school’s “general education

curriculum with program modifications and specially designed instruction for most courses along

with resource support” as well as “a small group supplemental learning support program.” Id. at

21 (citing id. at 553). With respect to the ALJ’s finding that Hamadou had less than a marked

limitation in acquiring and using information, the ALJ noted her most current IQ scores fell in

the borderline range of intellectual functioning. Id. at 24. She also discussed her IEP, which

stated:

          The regular education curriculum, with instructional, supplementary aids and
          services, for all courses other than Math[] and English, is the least restrictive
          environment for [Hamadou] at this time.              She requires instructional
          supplementary aids and services in order to benefit from [t]his general education


                                             15
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 16 of 24




        curriculum. However, her needs do not currently require collaborative, physical
        and/or social-behavioral supplementary aids and services.

Id. (citing id. at 551). The ALJ further noted that the report stated that “based on [Hamadou’s]

current levels of functioning and academic performance, she is capable of attending college and

being successful with the appropriate modifications to [her] program.” Id. at 24 (citing id. at

531); see also id. at 33. Therefore, the ALJ concluded that, despite Hamadou’s impairments,

“she has the ability to progress in her education, when attending classes, therapy and community

settings such that her limitations here are less than marked.” Id.; see also id. at 33. Nevertheless,

the ALJ acknowledged that the IEP reported that Hamadou was functioning “significantly below

grade level.” Id. at 24 (citing id. at 549).

        With respect to the ALJ’s findings that Hamadou had less than a marked limitation in

attending and completing tasks, the ALJ once again noted that Hamadou “ha[d] been functioning

below grade level in school, and she require[d] learning support.” Id. at 25. However, the ALJ

also noted that Hamadou’s “history of poor effort and poor attendance . . . [were] factors

reasonably expected to negatively affect her school performance.” Id. (citing id. at 531); see also

id. at 33. The ALJ concluded that “[d]espite her academic challenges, she participates in the

general curriculum with program modification and specially designed instruction” and “[w]hile

some distractibility is noted, [Hamadou] demonstrated the ability to complete assignments of

interest and task with redirection.” Id. at 25; see also id. at 33. For example, the ALJ

highlighted that, “[w]hen she was given an assignment to complete a career exploration activity,

she was able to manage her time in school in order to research her topic and complete the activity

satisfactorily.” Id. at 25 (citing id. at 532). Moreover, the ALJ found that Hamadou’s class

behavior was not a problem and that she “usually follow[ed] directions, but she was [also] easily

distracted by her cell phone.” Id. (citing id. at 531, 533).


                                               16
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 17 of 24




       Although the ALJ acknowledged that Hamadou was performing significantly below

grade level in school and that she required learning support, she determined that “her grades

were likely impacted by her documented history of poor effort and poor attendance.” Id. at 25,

32. Indeed, the ALJ noted that although she had been failing multiple classes, Hamadou testified

that her grades had improved. Id. at 29. Hamadou also informed her treating psychiatrist that

she had completed summer school, earned her credits, and was expected to graduate. Id. (citing

id. at 1033). As the ALJ noted, Hamadou testified that at school, she had seven class periods

during the day with different teachers, and that “school [wa]s good.” Id. at 31. Indeed, the ALJ

noted that, according to a June 2018 report from Hall-Mercer Community Mental Health Center,

Hamadou was reported to have been able to commit to and sustain school attendance

successfully. Id. at 32 (citing id. at 1041). Moreover, the ALJ indicated that Hamadou was able

to manage her medical appointments and had recently started working at a part-time retail

position. Id. at 31.

       Therefore, the ALJ’s discussion of the evidence demonstrates that, in making a finding

that Hamadou had less than marked limitations in certain domains of functional equivalence, she

appropriately considered the extent to which Hamadou’s functioning was related to the

supportive services she received in school and the sustainability of that functioning outside of the

structured setting. To the extent that the ALJ did not make explicit findings regarding

Hamadou’s ability to function outside of her structured school environment, the regulations

requiring the ALJ to consider structured or supportive settings in evaluating functional

equivalence “do[] not command the ALJ to explicitly discuss his [or her] consideration of these

factors in the decision.’” Miller v. Colvin, 193 F. Supp. 3d 467, 479 (E.D. Pa. 2016) (quoting

Turner v. Barnhart, No. 05-3509, 2006 WL 2460876, at *3 (E.D. Pa. Aug. 21, 2006)); see also



                                            17
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 18 of 24




Berry ex rel. M.E. v. Astrue, No. 09-4390, 2011 WL 381911, at *2 (E.D. Pa. Feb. 2, 2011). The

Third Circuit has held that an ALJ need only “ensure that there is sufficient development of the

record and explanation of findings to permit meaningful review.” Jones, 364 F.3d at 505. The

ALJ “need not employ particular magic words[,] . . . particular language[,] or adhere to a

particular format in conducting [his or her] analysis.” Diaz v. Comm’r of Soc. Sec., 577 F.3d

500, 504 (3d Cir. 2009) (internal quotation marks omitted). “[T]here is a distinction between

what an adjudicator must consider and what the adjudicator must explain in the disability

determination or decision.” SSR 06-3P, 2006 WL 2329939, at *6 (Aug. 9, 2006); see also

Phillips v. Barnhart, 91 F. App’x 775, 780 (3d Cir. 2004) (“the ALJ’s mere failure to cite specific

evidence does not establish that the ALJ failed to consider it”). Here, the ALJ’s analysis of the

record demonstrates that she considered the relevant evidence and her findings that Hamadou did

not functionally meet the listings is supported by substantial evidence.

       D.      Substantial Evidence Supports the ALJ’s Finding that Hamadou Had Less
               Than Marked Limitations in Interacting With and Relating to Others and
               Caring for Herself

       Hamadou contends that the ALJ erred in finding that she had less than marked limitations

in the domains of interacting with and relating to others and caring for herself because the ALJ

improperly prevented testimony about Hamadou’s struggles with her parents. Pl.’s Br. at 19-23.

This claim is baseless.

               1.         Interacting With and Relating to Others

       With respect to interacting with and relating to others, this domain considers “how well

[the claimant] initiate[s] and sustain[s] emotional connections with others, develop[s] and use[s]

the language of [his or her] community, cooperate[s] with others, compl[ies] with rules,

respond[s] to criticism, and respect[s] and take[s] care of the possessions of others.” 20 C.F.R.



                                             18
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 19 of 24




§ 416.926a(i). When considering a child’s ability to interact and relate with others, the

regulations explain that adolescents (age 12 to attainment of age 18) without an impairment

should be able to initiate and develop friendships with children who are at their age and to relate

appropriately to other children and adults, both individually and in groups; begin to be able to

solve conflicts between themselves and peers or family members or adults outside their family;

recognize that there are different social rules for them and their friends and for acquaintances or

adults; and be able to intelligibly express their feelings, ask for assistance in getting their needs

met, seek information, describe events, and tell stories, in all kinds of environments and with all

types of people. Id. § 416.926a(i)(2)(v). Examples of limitations that the ALJ may consider in

this domain include having no close friends, or having friends who are all older or younger;

avoiding or withdrawing from people the claimant knows, or being overly anxious or fearful of

meeting new people or trying new experiences; having difficulty playing games or sports with

rules; having difficulty communicating with others; and having difficulty speaking intelligibly or

with adequate fluency. Id. § 416.926a(i)(3). Notably, any of the examples identified in the

regulation “do not necessarily describe a ‘marked’ or ‘extreme’ limitation.” Id.

       Here, the ALJ found that, from June 1, 2017 through August 8, 2018, Hamadou had less

than a marked limitation in this domain. R. at 33-34. The ALJ reasoned that the 2018 IEP report

noted that Hamadou was frequently absent and was easily distracted by her cell phone, but was

not disrespectful or disruptive. Id. at 34. The ALJ noted that she was described in the report as

“functioning at age appropriate levels in all social, emotional and behavioral areas” with

“[f]urther assessment . . . not necessary” at that time. Id. (citing id. at 531). Her “discipline

grade” was listed at 98. Id. Moreover, the ALJ noted that the record demonstrated “some

relational difficulties with her parents but also relates some dysfunction in the family home due



                                              19
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 20 of 24




to a reported untreated mental illness of [Hamadou’s] mother.” Id. (citing id. at 86-87, 993).

Nevertheless, despite these issues, the ALJ noted that Hamadou “presented as cooperative, calm,

thoughtful, well-informed and appropriate during examinations.” Id. (citing id. at 998). Finally,

the ALJ noted that Hamadou was able to participate in romantic relationships and establish

friendships. Id. (citing id. at 73, 78-79, 993).

       Hamadou argues, however, that the ALJ improperly prevented Hamadou from providing

testimony about her reactionary relationship with her mother, which she argues would

demonstrate how her behavioral health impairment limits her ability to interact with others. Pl.’s

Br. at 20. At the administrative hearing, the ALJ heard testimony from Hamadou regarding her

relationship with her family, including testimony relating to how Hamadou and her mother did

not get along and often fought. See, e.g., R. at 84-88, 91-94, 99-100. Contrary to Hamadou’s

argument that the ALJ “thwart[ed]” taking testimony related to her struggles with her parents,

Pl.’s Br. at 21, the ALJ heard ample testimony from Hamadou regarding her home environment

and relationships with her family members. See R. a 84-88, 91-94, 99-100. Indeed, Hamadou

testified that she had a close relationship with her father and brother, but did not get along well

with her mother. Id. at 86-87. After hearing testimony regarding the contentious relationship

between Hamadou and her mother, the ALJ made a referral during the hearing for family

services to investigate the issue further with respect to Hamadou’s home. Id. at 99-100.

However, the ALJ explained that the remainder of the hearing was going to focus on Hamadou’s

ability to work, her ability to function in school, and her employment. Id. at 100. When

Hamadou’s counsel subsequently asked about her fights with her mother, the ALJ advised:

“we’re not going to hear that because that’s actually another hearing for another venue. Those

are dependency issues. Those are environmental issues. They are not disability issues. . . . What



                                              20
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 21 of 24




she fights about her mom about [sic] . . . does not specifically affect her ability to function.” Id.

at 101. The ALJ then provided Hamadou’s counsel with the opportunity to provide further

information about Hamadou’s impairments. Id. at 102-03. Hamadou testified that she takes

public transportation every day to and from school and work, where she does not encounter any

problems interacting with people. Id. at 103-04.

       Nor did the ALJ improperly substitute her lay opinion by interjecting when Hamadou’s

attorney continued to ask questions regarding Hamadou’s relationship with her mother in an

effort to move the testimony along. Hamadou has not pointed to any specific questions or

evidence that she was not able to address that would have provided additional information on her

ability to interact with others. In fact, Hamadou had already testified repeatedly at the hearing

that she did not like her mother, that they did not get along, that therapy with her mother had not

been helpful, that her mother suffers from mental health related issues for which she does not

seek treatment, that she has gotten into a physical altercation with her mother, that she often feels

she needs to physically defend herself, and that they constantly argue to the point where she does

not feel comfortable living at the house and wants to move. Id. at 84-88, 91-94, 99-100. The

ALJ did not conclude, contrary to Hamadou’s assertion, that Hamadou’s discord with her parents

stemmed solely from her mother’s purportedly untreated mental illness. Pl.’s Br. at 21. Instead,

the ALJ fully acknowledged that the record “demonstrate[d] some relational difficulties with her

parents but also relates some dysfunction in the family home due to a reported untreated mental

illness of [Hamadou’s] mother.” R. at 34 (emphasis added). Ultimately, the ALJ’s decision

demonstrates that the ALJ considered the relevant evidence and simply concluded that

Hamadou’s impairments were not marked notwithstanding the behavioral issues she had at

home. This finding by the ALJ is entirely supported by the record.



                                              21
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 22 of 24




               2.      Caring for Herself

       Hamadou also alleges that the ALJ improperly discounted evidence that would have

demonstrated that Hamadou had a marked limitation in the area of caring for herself. Pl.’s Br. at

22-23. Specifically, Hamadou cites to an instance where she was found holding a knife to her

arm and expressed suicidal ideation to doctors. Id. at 22 (citing R. at 987). While the evidence

upon which Hamadou relies clearly shows limitations in caring for herself, substantial evidence

supports the ALJ’s determination that Hamadou’s limitations in this regard are less than marked.

       With respect to caring for yourself, this domain considers “how the [the claimant]

maintain[s] a healthy emotional and physical state, including how well [he or she] get[s] [his or

her] physical and emotional wants and needs met in appropriate ways; how [the claimant]

cope[s] with stress and changes in [his or her] environment; and whether [the claimant] take[s]

care of [his or her] own health, possessions, and living area.” 20 C.F.R. § 416.926a(k). When

considering a child’s ability to care for his or herself, the regulations explain that adolescents

(age 12 to attainment of age 18) without an impairment should feel more independent from

others and should be increasingly independent in all of their day-to-day activities, as well as

begin to think seriously about future plans and what they will do when they finish school. Id.

§ 416.926a(k)(2)(v). Examples of limitations that the ALJ may consider, but that do not

necessarily describe a marked or extreme limitation, include engaging in self-injurious behavior

or ignoring safety rules, not spontaneously pursuing enjoyable activities or interests, and

disturbances in eating or sleeping patterns. Id. § 416.926a(k)(3).

       The ALJ found that, from June 1, 2017 through August 8, 2018, Hamadou had less than a

marked limitation in this domain. R. at 27, 34. The ALJ explained that while Hamadou had an



                                              22
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 23 of 24




extensive history of chronic truancy and tardiness, she was described as “functioning at age

appropriate levels in all social, emotional and behavioral areas” with “[f]urther assessment . . .

not necessary” at that time. Id. at 34. The ALJ explicitly acknowledged that there were noted

episodes of hospitalization for suicidal ideation in 2017. Id. (citing id. at 644-69). However, the

hospital summaries described Hamadou as calm and cooperative upon admission and

consistently reported family conflict as her stressor. Id. (citing id. at 980-1062). Hamadou’s

treatment records referenced improvement with mood on lower dosages of Concerta, with a

reported increase in her ability to pay attention. Id. (citing id. at 724). Moreover, the ALJ noted

that Hamadou’s treatment records from October 2018 indicated improved school attendance and

performance with Hamadou demonstrating “future oriented thinking with thoughts toward

graduation and her desire to be a personal trainer.” Id. (citing id. at 1032); see also id. at 79-80.

Indeed, other evidence in the record demonstrated that Hamadou went to the gym five days per

week, id. at 76, could cook for herself, id. at 77-78, and went out into the city with a friend, id. at

78.

       In her analysis, the ALJ thoroughly evaluated Hamadou’s history of suicidal ideation.

The ALJ specifically addressed Hamadou’s suicidal ideation, noting that the record indicated an

April 2017 episode inpatient hospital treatment for suicidal ideation that was associated with

stress in the home environment. Id. at 21. However, the ALJ also noted that Hamadou improved

and responded well to a reduced dosage of her Concerta. Id. Moreover, the ALJ noted that her

mental status examination findings were within normal limits upon hospital admission. Id. The

ALJ further noted that while Hamadou argues she held a knife to her arm, the medical records

reveal that she did not, in fact, injure herself. Id. at 21 (citing id. at 651). Of consequence, the

regulations expressly state that even engaging in self-injurious behavior, including suicidal



                                              23
         Case 2:20-cv-02755-MH Document 17 Filed 08/23/21 Page 24 of 24




thoughts or actions and self-inflicted injury, “do[es] not necessarily describe a ‘marked’ or

‘extreme’ limitation.” 20 C.F.R. § 416.926a(k)(3). Here, the ALJ thoroughly reviewed the

evidence of record, including Hamadou’s history of suicidal ideation, in determining that she had

a less than marked limitation in caring for herself, and substantial evidence supports that finding.

See, e.g., Hunter ex rel. E.J. v. Astrue, No. 10-3036, 2011 WL 3513059, at *5 (E.D. Pa. Aug. 10,

2011) (substantial evidence supported ALJ’s finding that child had a less than marked limitation

in caring for himself, despite psychiatric hospitalization due to suicide threats). 7

VI.    CONCLUSION

       For the reasons set forth above, I find that the ALJ’s decision is supported by substantial

evidence. Accordingly, Plaintiff’s Request for Review is denied. 8

Dated: August 23, 2021

                                                   BY THE COURT:



                                                   /s/ Marilyn Heffley
                                                   MARILYN HEFFLEY
                                                   UNITED STATES MAGISTRATE JUDGE



7
    In her brief, Hamadou also challenges the ALJ’s findings that, as of August 9, 2018,
she did not have an impairment or combination of impairments that met or medically
equaled the severity of one of the listed impairments; the ALJ’s RFC finding; the ALJ’s
finding that there were jobs that existed in significant numbers in the national economy
that she could perform; and, ultimately, the ALJ’s finding that, as an adult, she was not
disabled. See Pl.’s Br. at 10-11 (citing R. at 35, 37, 39, 40). She provides no bases or
additional argument, however, supporting her conclusory challenge to those findings.
Nor is the Court able to find any evidence in the record demonstrating that the ALJ’s
conclusion that Hamadou was not disabled was not supported by substantial evidence.
8
    Plaintiff requests oral argument with respect to her Request for Review. Pl.’s Br. at
2. Because oral argument would be of no consequence to this Court’s decision in this
matter, the request is denied.



                                              24
